
	
		I
		111th CONGRESS
		2d Session
		H. R. 5461
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2010
			Mr. Davis of Illinois
			 (for himself, Mr. Kirk, and
			 Mr. Boren) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to cover
		  screening computed tomography colonography as a colorectal cancer screening
		  test under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Virtual Screening for Colorectal
			 Cancer Act of 2010.
		2.Covering
			 screening computed tomography colonography as a colorectal cancer screening
			 test under Medicare.
			(a)In
			 GeneralSection 1861(pp)(1) of the Social Security Act (42 U.S.C.
			 1395x(pp)(1)) is amended—
				(1)by redesignating
			 subparagraph (D) as subparagraph (E); and
				(2)by inserting after
			 subparagraph (C) the following new subparagraph:
					
						(D)Screening computed
				tomography
				colonography.
						.
				(b)Frequency Limits
			 and PaymentSection 1834(d) of such Act (42 U.S.C. 1395m(d)) is
			 amended by adding at the end the following new paragraph:
				
					(4)Screening
				computed tomography colonography
						(A)Fee
				scheduleWith respect to a colorectal cancer screening test
				consisting of screening computed tomography colonography, subject to
				subparagraph (B), payment under section 1848 shall be consistent with payment
				under such section for similar or related services.
						(B)Payment
				limitIn the case of screening computed tomography colonography,
				payment under this part shall not exceed such amount as the Secretary
				specifies.
						(C)Facility payment
				limit
							(i)Limitation on
				coinsuranceNotwithstanding any other provision of this title, in
				the case of an individual who receives screening computed tomography
				colonography—
								(I)in computing the
				amount of any applicable coinsurance, the computation of such coinsurance shall
				be based upon the fee schedule under which payment is made for the services;
				and
								(II)the amount of
				such coinsurance shall not exceed 25 percent of the payment amount under the
				fee schedule described in subparagraph (A).
								(D)Frequency
				limitNo payment may be made under this part for a colorectal
				cancer screening test consisting of a screening computed tomography
				colonography—
							(i)if
				the individual is under 50 years of age; or
							(ii)(I)in the case of
				individuals at high risk for colorectal cancer, if the procedure is performed
				within the 23 months after a previous screening computed tomography
				colonography or a previous screening colonoscopy; or
								(II)in the case of an individual who is not
				at high risk for colorectal cancer, if the procedure is performed within the
				119 months after a previous screening colonoscopy or within the 59 months after
				a previous screening flexible sigmoidoscopy or a previous screening computed
				tomography
				colonography.
								.
			(c)Conforming
			 Frequency Limits for Other Colorectal Cancer Screening Tests
				(1)Screening
			 flexible sigmoidoscopyParagraph (2)(E)(ii) of section 1834(d) of
			 the Social Security Act (42 U.S.C. 1395m(d)) is amended by inserting or
			 screening computed tomography colonography after previous
			 screening flexible sigmoidoscopy.
				(2)Screening
			 colonoscopyParagraph (3)(E) of such section is amended—
					(A)by inserting
			 or screening computed tomography colonography after 23
			 months after a previous screening colonoscopy; and
					(B)by inserting
			 or screening computed tomography colonography after
			 screening flexible sigmoidoscopy.
					(d)Effective
			 DateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2011.
			3.Exemption of
			 screening computed tomography colonography from special rule on payment for
			 imaging services
			(a)In
			 GeneralSection 1848(b)(4)(B) of the Social Security Act (42
			 U.S.C. 1395w–4(b)(4)(B)) is amended by inserting and screening computed
			 tomography colonography after diagnostic and screening
			 mammography.
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply to items
			 and services furnished on or after January 1, 2011.
			4.Report on the
			 effectiveness of screening CTC in improving overall CRC compliance
			(a)GAO Study and
			 Reports on Effectiveness of Screening Computed Tomography Colonograpy in
			 Improving Overall Colorectal Cancer Compliance
				(1)Study
					(A)In
			 generalThe Comptroller General of the United States (in this
			 subsection referred to as the Comptroller General) shall conduct
			 a study, by colorectal cancer screening procedure type, on—
						(i)the effect of the
			 addition of the screening computed tomography colonography (in this subsection
			 referred to as screening CTC) benefit under section
			 1861(pp)(1)(D) of the Social Security Act, as added by section 2(a);
						(ii)the effect of the
			 addition of such benefit as part of an overall set of colorectal cancer
			 screening (in this subsection referred to as the CRC screening)
			 made available to relevant Medicare population, including individuals over 50
			 years of age and over 75 years of age; and
						(iii)any other
			 relevant questions involving access to, beneficiary preference of, and the
			 value of, screening CTC for Medicare beneficiaries.
						(B)IssuesThe
			 study conducted under subparagraph (A) shall examine the following:
						(i)The impact of
			 screening CTC on the change in CRC screening compliance of Medicare
			 beneficiaries.
						(ii)The various
			 utilization rates for the each available CRC screening option before and after
			 the availability of screening CTC, including—
							(I)by initial CRC
			 screening performed as a Medicare beneficiary, including the beneficiary age
			 when initial screening was performed; and
							(II)by follow-on
			 screening performed, whereby the analysis demonstrates to what extent screening
			 CTC was used as a substitute for a previous screening procedure.
							(iii)The referral
			 rate of screening CTC to follow-on optical colonoscopy.
						(iv)An analysis of
			 beneficiary preference to the various CRC screening options.
						(v)Access to
			 screening CTC by Medicare beneficiaries, especially in rural areas or
			 underserved populations, before and after implementation of such screening
			 benefit.
						(vi)Such other issues
			 as the Comptroller General determines appropriate.
						(2)Reports
					(A)Preliminary
			 reportNot later than March 1, 2015, the Comptroller General
			 shall submit a preliminary report to Congress on the study conducted under
			 paragraph (1).
					(B)Final
			 reportNot later than March 1, 2016, the Comptroller General
			 shall submit a final report to Congress on the study conducted under paragraph
			 (1), together with recommendations for such legislation and administrative
			 action as the Comptroller General determines appropriate.
					
